DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections – Product-by-Process
Initially, and with respect to claims 2, 3, 5-7, and 10, note that a “product-by-process” claim is directed to the product per se, no matter how actually made.  See In re Thorpe et al., 227 USPQ 964 (CAFC, 1985) and the related case law cited therein which makes it clear that it is the final product per se which must be determined in a “product-by-process" claim, and the patentability of the process, and that, as here, an old or obvious product produced by a new method is patentable as a product, whether claimed in “product-by-process” claims or not.  As stated in Thorpe,
even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935).

Note that the Applicant has the burden of proof in such cases as the above case law makes clear.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 4 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Nagashima et al. (US 2010/0237320).
With regard to claim 1, Nagashima teaches, in Figs 6 and 27, a memory cell, comprising: a plurality of stack structures in a length direction (horizontally in the figure) parallel to one another, and separated from each other (by 235) in a first direction perpendicular to the length direction, wherein each of the plurality of stack structures comprises; plural select device stacks (29); and a dielectric material (34) comprising plural segments; an electrode material (32/36) formed in plural segments, each electrode segment extending in the length direction; and a non-conformal encapsulating material (37) encapsulating the electrode material.
With regard to claim 4, Nagashima teaches, in Figs 6 and 27, that the plurality of stack structures and the electrode material are formed the same direction (length direction).
Claim(s) 2, 5, and 7 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Nagashima et al. (US 2010/0237320).
With regard to claim 2, Nagashima teaches most of the limitations of the claim, as set forth above with regard to claim 1.  However, Nagashima does not explicitly teach that the non-conformal protective material is configured to protect a programmable material formed in a trench extending in the length direction during an etching process.  Nonetheless, this is considered an intermediate process step that does not affect the structure of the final device.  As to the grounds of rejection under §102/§103, see MPEP § 2113 which discusses the handling of “product-by-process” claims and recommends the alternative §102/§103 grounds of rejection.
With regard to claim 5, Nagashima teaches, in Figs 6 and 27, that the programmable material and the electrode material are formed in a direction orthogonal to the direction in which the plurality of stack structures is formed ([0108]).
With regard to claim 7, Nagashima teaches, in Figs 6 and 27, that the programmable material comprises at least one of resistive random-access memory (RRAM) material, conductive bridging random access memory (CBRAM) material, phase-change random access memory (PCRAM) material, and/or spin-transfer-torque random access memory (STT-RAM) material ([0120]).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 3, 8-13, and 15-20 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima et al. (US 2010/0237320) in view of Reyes et al. (US 2010/0155687).
With regard to claim 3, Nagashima teaches most of the limitations of the claim, as set forth above with regard to claim 2.  
However, Nagashima does not explicitly teach that the programmable material and the electrode material comprise a damascene structure.
Reyes teaches, in Fig 13, that the programmable material (140) and the electrode material (105) comprise a damascene structure so that, “nonvolatile memory devices may be manufactured which allow integration into different memory architectures that can lead to different memory products and applications,” ([0038]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the memory cell of Nagashima with the programmable material/electrode configuration of Reyes so that nonvolatile memory devices may be manufactured which allow integration into different memory architectures that can lead to different memory products and applications.
With regard to claim 8, Nagashima teaches, in Figs 6 and 27, a memory cell, comprising: a plurality of select device stack structures formed in a first direction (horizontally in the figure), each of the plurality of select device stack structures comprising an isolated select device (29) between a first electrode (28) and a second electrode (30), wherein the isolated select device includes an etched portion (filled by 34) to isolate the select device; and a third electrode (32, 36) formed over the programmable material.
Nagashima does not explicitly teach a plurality of trenches formed in a second direction of each of the plurality of select device stack structures; a programmable material formed within each of the plurality of trenches over the second electrode of each of the plurality of select device stack structures; and that the third electrode is formed within each of the plurality of trenches.
Reyes teaches, in Fig 13, a plurality of trenches (filled by 140, 105 in 102) formed in a second direction of each of the plurality of select device stack structures; a programmable material (140) formed within each of the plurality of trenches over the second electrode (103b) of each of the plurality of select device stack structures; and that the third electrode (105) is formed within each of the plurality of trenches so that, “nonvolatile memory devices may be manufactured which allow integration into different memory architectures that can lead to different memory products and applications,” ([0038]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the memory cell of Nagashima with the programmable material/electrode configuration of Reyes so that nonvolatile memory devices may be manufactured which allow integration into different memory architectures that can lead to different memory products and applications.
With regard to claim 9, Nagashima teaches, in Figs 6 and 27, a non-conformal encapsulating material (37) encapsulating the programmable material and the third electrode.
With regard to claim 10, Nagashima/Reyes teaches most of the limitations of the claim, as set forth above with regard to claim 9.  However, Nagashima/Reyes does not explicitly teach that the non-conformal protective material is configured to protect the programmable material during an etching process.  Nonetheless, this is considered an intermediate process step that does not affect the structure of the final device.  As to the grounds of rejection under section 103, see MPEP § 2113 which discusses the handling of “product-by-process” claims.
With regard to claim 11, Reyes teaches, in Fig 13, that the programmable material and the third electrode comprise a damascene structure (see figure).
With regard to claim 12, Nagashima teaches, in Figs 6 and 27, that each of the plurality of isolated select devices, the first electrode, and the second electrode is formed in the first direction, such that they are parallel to one another ([0048]).
With regard to claim 13, Nagashima teaches, in Figs 6 and 27, that the programmable material and the third electrode are formed in the second direction substantially orthogonal to the first direction, such that the third electrode and the programmable material are formed orthogonal to the first electrode, each of the plurality of isolated select devices, and the second electrode ([0105]).
With regard to claim 15, Nagashima teaches, in Figs 6 and 27, an array of memory cells, comprising: a plurality of stack structures formed in a first direction (horizontally in the figure), each one of the plurality of stack structures comprising: plural select device stacks (28, 29, 30), wherein each of the plural select device stacks comprises a first electrode material (28) separated from a second electrode material (30) by a select device material (29); a dielectric material between (34 or 235) each of the plurality of stack structures; a programmable material (31) formed on the dielectric material of each of the plural select device stacks; and a third electrode (32, 36).
Nagashima does not explicitly teach that the programmable material includes a trench having a bottom and sidewalls; and that the third electrode material fills the trench.
Reyes teaches, in Fig 13, that the programmable material (140) includes a trench having a bottom and sidewalls; and that the third electrode (105) material fills the trench so that, “nonvolatile memory devices may be manufactured which allow integration into different memory architectures that can lead to different memory products and applications,” ([0038]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the memory cell of Nagashima with the programmable material/electrode configuration of Reyes so that nonvolatile memory devices may be manufactured which allow integration into different memory architectures that can lead to different memory products and applications.
With regard to claim 16, Nagashima teaches, in Figs 6 and 27, that the array of memory cells is configured in a cross- point memory cell array ([0072]).
With regard to claim 17, Nagashima teaches, in Figs 6 and 27, that the array of memory cells is configured in a three- dimensional cell array ([0055]).
With regard to claim 18, Nagashima teaches, in Figs 6 and 27, that the first direction is an access line direction, and wherein the second direction is a digit line direction ([0043]).
With regard to claim 19, Nagashima teaches, in Figs 6 and 27, that the select device material includes an etched portion (filled by 34) to isolate the select device material.
With regard to claim 20, Nagashima teaches, in Figs 6 and 27, a non-conformal encapsulating material (37) encapsulating the second electrode material, the programmable material, and the third electrode material.
Claim 6 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima et al. (US 2010/0237320) in view of Mokhlesi et al. (US 2008/0242028).
With regard to claim 6, Nagashima teaches most of the limitations of the claim, as set forth above with regard to claim 2.  
However, Nagashima does not explicitly teach that the programmable material and the electrode material are formed in a direction at a sixty-degree angle to the direction in which the plurality of stack structures is formed.
Mokhlesi teaches that the programmable material and the electrode material are formed in a direction at a sixty-degree angle to the direction in which the plurality of stack structures is formed ([0091]) to allow, “simultaneous programming of different multi-state Vt levels to a group of memory cells on the same word line,” ([0091]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the memory cell of Nagashima with the angled configuration of Mokhlesi to allow simultaneous programming of different multi-state Vt levels to a group of memory cells on the same word line.
Claim 14 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Nagashima et al. (US 2010/0237320) in view of Reyes et al. (US 2010/0155687) and Mokhlesi et al. (US 2008/0242028).
With regard to claim 14, Nagashima/Reyes teaches most of the limitations of the claim, as set forth above with regard to claim 12.  
However, Nagashima/Reyes does not explicitly teach that the programmable material and the third electrode are formed in the second direction, which is at a sixty-degree angle to the first direction.
Mokhlesi teaches that the programmable material and the third electrode are formed in the second direction, which is at a sixty-degree angle to the first direction ([0091]) to allow, “simultaneous programming of different multi-state Vt levels to a group of memory cells on the same word line,” ([0091]).
Therefore, it would have been obvious to the ordinary artisan at the time of filing to combine the memory cell of Nagashima with the angled configuration of Mokhlesi to allow simultaneous programming of different multi-state Vt levels to a group of memory cells on the same word line.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAJ R GUPTA whose telephone number is (571)270-5707. The examiner can normally be reached 9:30AM-4PM, 8PM-10PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 21236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RAJ R GUPTA/Primary Examiner, Art Unit 2829